Value Line Larger Companies Fund, Inc. Supplement dated December 10, 2010 to the Prospectus dated May 1, 2010 (as supplemented October 1, 2010) The second paragraph under the caption “Who manages the Fund” on page 8 is hereby deleted and replaced with the following: Jeffrey Geffen is primarily responsible for the day-to-day management of the Fund’s portfolio using a quantitative investment strategy which relies on the Ranking System.Mr. Geffen has been a portfolio manager with the Adviser or Value Line since 2001 and has been the Fund’s portfolio manager since December 2010.There is additional information in the Statement of Additional Information about Mr. Geffen’s compensation, other accounts he manages and his ownership of Fund shares. The section under the caption “Portfolio management” on page 14 is hereby deleted and replaced with the following: Jeffrey Geffen is primarily responsible for the day-to-day management of the Fund’s portfolio using a quantitative investment strategy which relies on the Ranking System.Mr. Geffen has been a portfolio manager with the Adviser or Value Line since 2001 and has been the Fund’s portfolio manager since December 2010.There is additional information in the Statement of Additional Information about Mr. Geffen’s compensation, other accounts he manages and his ownership of Fund shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE Value Line Larger Companies Fund, Inc. Supplement dated December 10, 2010 to The Statement of Additional Information dated May 1, 2010 The section underthe caption “Portfolio Managers” on pages B-16 – B-17 is hereby deleted and replaced with the following: Jeffrey Geffen is primarily responsible for the day-to-day management of the Fund’s portfolio using a quantitative investment strategy which relies on the Value Line Ranking System. Compensation Each portfolio manager employed by the Adviser receives a fixed base salary.In addition, a manager may receive an annual bonus in the Adviser’s discretion.Salary and bonus are paid in cash. Base salary is normally reevaluated on an annual basis. Any bonus is completely discretionary and may be in excess of a manager’s base salary. The profitability of the Adviser and the investment performance of the accounts that the portfolio manager is responsible for are factors in determining the manager’s overall compensation. The level of any bonus compensation may be influenced by the relative performance of the accounts managed by the portfolio manager or the financial performance of the Adviser. However, as noted, all bonus compensation is discretionary and the Adviser does not employ formulas with respect to either of these factors to compute a portfolio manager’s bonus. There are no differences in a portfolio manager’s compensation structure for managing mutual funds or private accounts. Other Accounts Managed Jeffery Geffen is primarily or jointly responsible for the day-to-day management of four other Value Line mutual funds with combined total assets at November 30, 2010 of approximately $522 million. Material Conflicts of Interest The Adviser’s portfolio managers typically manage more than one account. Portfolio managers make investment decisions for each account based on the investment objectives and policies of each account. If the portfolio manager identifies an investment opportunity that may be suitable for multiple accounts, the Fund may not take full advantage of that opportunity because the opportunity may need to be allocated among more than one account. In addition, a portfolio manager may purchase or sell securities for one account and not another account. The Adviser’s private accounts, like the Fund, pay an advisory fee based upon the size of the accounts. None of the accounts pay performance-related fees. Investments are allocated among all of the Adviser’s accounts in a manner which the Adviser deems to be fair and equitable. Ownership of Securities Jeffery Geffen does not own any shares of the Fund. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
